Beck, J.
(After stating the foregoing facts.) We are of the opinion that the verdict directed by the court was demanded under the pleadings and evidence in the case, and that, having properly directed the verdict, the judge erred when subsequently, upon motion of one of the losing parties, J. W. Crump, he set it aside. Whether or not the sale of the interest of J. C. A. Crump in the land in question, which was made by the sheriff of Banks county in the year 1885, would be held to be void on the ground that the levy was excessive, or on the ground that the fi. fa., which was levied by a bailiff of Banks county and under which the sale took place, was not backed by a justice of the peace or a notary public of Banks county, if the question were raised by a party entitled to make such a question, we think the defendant in error was clearly estopped *320from making that issue. He was present at the. .sale; he knew or could have known all the facts upon which he now bases the contention that the sale was void; and yet, under his own evidence, it appears that he participated in the proceedings which resulted in the sale of the land to his mother. With her he gave a note for the principal and interest due on the fi. fa., leaving the fi. fa. to proceed for the cost, which was not paid. The mother was a bidder at that sale, and he was there with her. The defendant in error- himself testified that the sheriff put up the land “to sell for the costs, and she bought it in for the costs. I furnished the money, five dollars, and Mother paid it. I loaned her the'money. I was with her. I helped her make all the arrangements — trying to protect her in it. T was with her for that purpose. I was with Mother- to protect her and try to keep her from being broke up. I was- here as long as the sale lasted. I let her have five dollars to pay that cost; that was what went to the sheriff. . I helped her make all the arrangements she made that day.”
Considering the relations of the defendant in erfor to his aged mother, who was being-protected -by him and assisted by him at .the sale, the fact that he loaned’ her the money to make> the purchase, and that he made all the-arrangements for her in the purchase and participated in the sale, we do not think that there can <be any doubt that he is estopped from, now asserting that the mother;.-whom he had assisted in making, the purchase at the sheriff’s sale and in obtaining the sheriff’s deed executed in pursuance of that sale, didi not obtain a title to the land which she purchased. Civil Code, .§§ 4627, 4628. See also, in this connection, Reichert v. Voss, 78 Ga. 54 (2 S. E. 558); Crosby v. Meeks, 108 Ga. 126 (33 S. E. 913); Bourquin v. Bourquin, 120 Ga. 115 (47 S. E. 639). And that being true, this plaintiff in error, her grantee in a deed duly executed, also obtained title; and the evidence showing this being] uncontroverted, the court, as said above, properly directed a verdict in favor of E. T. Crump, and should have permitted it to stand.

Judgment reversed.


All the Justices concur.